DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 18 August 2021. 
Claims 1, 3-5, and 8-14 are currently pending and being examined. Claims 15-20 have been withdrawn.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Graves ‘899 (GB 2,098,899) in view of Herles (US 2003/0138173), further in view of Graves ‘265 (GB 2,225,265) and Engel (US 2003/0081500).

In regards to Claim 1, Graves ‘899 teaches a tool for sealing cans (“invention relates to seaming rolls and chucks for a can closing machines” p. 1 l. 5-6), the tool (Fig. 1) comprising:
(25, 28-31, and 33; Fig. 5) structure having a portion of which defines a spindle (“In Fig. 5 the threaded shaft 25… is fixed to inner races 28” p. 2 l. 52-54);
a seam roll (seaming roll 27) mounted for rotation about the spindle (“outer races 30 which are engaged with the roll 27 may freely rotate around the shaft 25” p. 2 l. 55-57), the pin structure and the seam roll defining a gap between them (see annotated Fig. 5); and
a bearing located between the pin structure and the seam roll ("In Fig. 5 the threaded shaft 25 ... is fixed to inner races 28 which support a plurality of bearing rolls 29 against outer races 30 which are engaged with the roll 27 so that the roll 27 may freely rotate around the shaft 25." p. 52-57”;

    PNG
    media_image1.png
    303
    662
    media_image1.png
    Greyscale
at least one flexible O-ring (“O” ring 32) disposed in the gap between the pin structure and the seam roll (see annotated Fig. 5 showing the “O” ring 32 is within the gap).
Graves ‘899 does not expressly teach the bearings are ceramic. 
However, Herles teaches the bearing further comprises ceramic components (load-bearing ceramic balls 8; Fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant's claimed invention, to modify the bearing assembly of Graves, by uses ceramic rollers, as taught by Herles, so the wear between 
Graves ‘899 as modified by Herles does not expressly teach a tool for sealing cans in the food industry. 
However, Graves ‘265 teaches sealing a can using a tool comprising ceramic bearings and the can being of the type using in the food industry (“The seaming roll assembly shown in Fig. 5 overcomes the problem of lubricant leakage by use of ceramic ball bearings instead of the traditional steel roller bearings. The ceramic balls, running between inner and outer races 10 made of steel, do not require as much lubricant as did the steel rollers so that the problem of leakage of lubricant is abated.” p. 6 l. 6-12). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the bearing assembly of Graves ‘899 as modified by Herles, by using ceramic bearings to seal a food type can, as taught by Gravers ‘265, so less lubricant is needed, therefore less lubricant leakage which can possible contaminate the can. (Graves ‘265 p. 6 l. 6-12). 
Graves ‘899 as modified by Herles and Graves ‘265 does not expressly teach a plurality of flexible O-rings disposed in a gap.
However, Engel teaches a plurality of flexible O-rings (plurality of O-rings 62; Fig. 5) disposed in a gap (“The O-rings 62 can be a set of adjacent O-rings supported by a flange 64. The use of plural stacked O-rings 62 can provide enhanced resistance to vertical movement of the cover 58, so that the shoulder 64 can have a outer diameter less than the inner diameter of the cover 58, and the cover 58 can extend down over the shoulder 64.” Engel ¶[0040]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Graves ‘899 as modified by Herles and Graves ‘265, by stacking plurality of O-rings, as taught by Engel, to provide enhanced resistance to vertical movement and increase the sealing of the gap. (Engel ¶[0040]).

In regards to Claim 3, Graves ‘899 as modified by Herles, Graves ‘265, and Engel teaches the tool as in claim 1. Graves ‘899 teaches wherein the at least one O-ring includes a first O-ring located at a first end of the seam roll and a second O-ring located at a second end of the seam roll (see Fig. 5 showing “O” ring 32 at the bottom of seaming roll 27 and sealing ring 34 at the top of 27).

In regards to Claim 5, Graves ‘899 as modified by Herles, Graves ‘265, and Engel teaches the tool as in claim 1. Graves ‘899 teaches a groove formed in the seam roll, the groove being configured for holding the at least one O-ring (see Annotated Fig. 5 above showing a gap/groove formed into seaming roll 27 and the “O” ring 32 is located in said groove).

In regards to Claim 9, Graves ‘899 as modified by Herles, Graves ‘265, and Engel teaches the tool as in claim 1. Graves ‘899 teaches further comprising a flange formed on the pin (see annotated Fig. 5 above), and wherein the at least O-ring is (see Fig. 5 showing the “O” ring 32 located between the flange portion and seaming roll 27).


    PNG
    media_image2.png
    295
    667
    media_image2.png
    Greyscale
In regards to Claim 10, Graves ‘899 as modified by Herles, Graves ‘265, and Engel teaches the tool as in claim 1. Graves ‘899 teaches further comprising a flange (annotated Fig. 5) formed on the pin, wherein the flange wraps around a portion of the seam roll (flange of splash cover 33 wraps around a portion of 27) forming a gap portion (annotated Fig. 5) that is substantially parallel with an axis of the spindle and wherein the at least one O-ring (sealing ring 34) is located within the gap portion (sealing ring 34 is located in the gap between 27 and flange of 33.

In regards to Claim 14, Graves ‘899 as modified by Herles, Graves ‘265, and Engel teaches the tool as in claim 1, wherein the at least one O-ring (Graves: “O” ring 32). 
Graves ‘899 does not expressly teach O-ring is configured to allow passage of air and grease under pressure, but to prevent the flow of environmental contaminants into the tool, and to prevent the flow of grease out of the tool when the grease is not under significant pressure.
See In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Graves ‘899 (GB 2,098,899) in view of Herles (US 2003/0138173), Graves ‘265 (GB 2,225,265), Engel (US 2003/0081500), further in view of Nagai (US 5,067,733).

In regards to Claim 4, Graves ‘899 as modified by Herles, Graves ‘265, and Engel teaches the tool as in claim 1 further comprising a O-rings located at a first side of the seam roll and a third O-ring located at a second side of the seam roll (see Fig. 5 showing “O” ring 32 at the bottom side of seaming roll 27 and sealing ring 34 at the top side of 27).
Graves ‘899 and Herles, Graves ‘265, and Engel does not expressly teach a pair of O-rings located at a first side. 
However, Nagai teaches a pair of O-rings located at a first side (“Two O rings A are inserted into the gap 60.” col. 2 l. 2-3; Fig. 4).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Graves ‘899, Herles, Graves ‘265, and Engel, by using a pair of two O-rings in one . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Graves ‘899 (GB 2,098,899) in view of Herles (US 2003/0138173), Graves ‘265 (GB 2,225,265), and Engel (US 2003/0081500), further in view of Braunagel (US 3,178,241).

In regards to Claim 8, Graves ‘899 as modified by Herles, Graves ‘265, and Engel teaches claim 1, roller bearings (Graves: bearing rolls 29) and ceramic bearings (Herles: load-bearing ceramic balls 8; Fig. 3). 
Graves ‘899 as modified by Herles, Graves ‘265, and Engel does not expressly disclose the bearing comprising ceramic rollers.
However, Braunagel teaches bearings comprising ceramic rollers (roller bearing members 13; Fig. 3; are made of alumina ceramic col. 2 l. 56-57).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Graves ‘899, Herles, Graves ‘265, and Engel, by using ceramic rollers, as taught by Braunagel, so the bearing is capable of withstanding heavy loads at high temperatures without the necessity of being lubricated, especially when the ceramic bearing is operating around liquids. (Braunagel col. 1 l. 10-13&21-23) 

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Graves ‘899 (GB 2,098,899) in view of Herles (US 2003/0138173), Graves ‘265 (GB .

In regards to Claim 11, Graves ‘899 as modified by Herles, Graves ‘265, and Engel teaches the tool as in claim 1.
Graves ‘899, Herles, Graves ‘265, and Engel does not expressly teach a screw configured to engage an interior bore of the pin and configured to hold at least one bearing assembly and seam roll in place on the spindle.
However, Reiner teaches a screw (screw 110) configured to engage an interior bore of the pin structure (“The socket cap screw 110 is secured into internal threads 101d on the projection 101c [of main pin 101].” ¶[0030]) and configured to hold at least one bearing assembly (roller bearing 106) and the seam roll (seaming roller 108) in place on the spindle (see Fig. 3 showing the screw connected to the pin and holding the 106 and 108 in place). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Graves ‘899, Herles, Graves ‘265, and Engel, by using the screw, as taught by Reiner, as an alternative method of attaching the tool to a frame that doesn’t require the whole assembly to be replaced when just the screw or bearings need replaced. 

In regards to Claim 13, Graves ‘899 as modified by Herles, Graves ‘265, Engel, and Reiner teaches the tool as in claim 11. Reiner teaches the screw has a threaded portion with a recess (“One or more side buttons 110a have been added to the threaded side, impeding screw back out during use.” ¶[0031]) formed into the threaded portion and a ball inserted into the recess (“The screw may include a resilient button to prevent the screw form backing out during use.” ¶[0011]). 
Graves ‘899-Herles-Graves ‘265-Engel-Reiner does not expressly teach the ball is made of polymer. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s claimed invention because a polymer is a known material suitable for its intended purpose of being a resilient material, for example rubber. MPEP §2144.07.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Graves ‘899 in view of Herles, Graves ‘265, Engel, and Reiner, further in view Chronis (US 4,633,553).

In regards to Claim 12, Graves ‘899 as modified by Herles, Graves ‘265, Engel, and Reiner teaches the tool as in claim 11. Reiner teaches the pin structure (101) and the screw (110) and the pin structure has an interior bore through which the grease can flow to apply grease to an interior of the tool (“As shown in FIG. 3, the interior area 300 of the pin 101 is hollow. This allows this interior to be filled with lubricating grease.” ¶[0027]). 
Graves ‘899-Herles-Graves ‘265-Engel-Reiner does not expressly teach the screw has an interior bore through which grease can flow to apply grease to an interior of the tool.
(screw 134) has an interior bore through which grease can flow to apply grease to an interior of the tool (grease bore 154).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Graves ‘899-Herles-Graves ‘265-Engel-Reiner, by using a screw with a grease bore, as taught by Chronis, so grease is capable of going all the way through the whole seaming apparatus to ensure adequate lubrication. (Chronis col. 6 l. 44-54). 

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, and 8-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602.  The examiner can normally be reached on Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/KATIE L GERTH/Examiner, Art Unit 3731
/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731                                                                                                                                                                                                        9/8/2021